Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 1 of 16 PageID #: 424




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



  UNITED STATES OF AMERICA,                                      3:19-CV-03020-RAL


                        Plaintiff,

                                                     OPINION AND ORDER ON MOTION FOR
         vs.                                                   SUMMARY JUDGMENT


 DAVID HUMP,and KAREN HUMP,
 Individually, and d/b/a BEAR COAT BISON,
 f/k/a Bear Coat Bison LLC,

                        Defendants.



        The United States brought a lawsuit against David and Karen Hump (collectively "the

 Humps")seeking to foreclose on Indian trust land located within the Cheyenne River Sioux Indian

 Reservation. Doc. I. The United States filed a motion for summary judgment, Doc. 6, which the

 Humps oppose, Doc. 19.^ For the reasons explained herein, this Court now grants the United

 States' motion for summary judgment.

 I.     Background

        A. Indian Loan and Guarantee Insurance Program




 ^ The Humps' response to the United States' motion for summaryjudgment was due on November
 19, 2020. After the deadline had passed, the Humps filed their response to Plaintiffs statement of
 material facts as well as the affidavit of David Hump, but neglected to file their memorandum in
 opposition to the motion for summaryjudgment. Docs. 15,16. The Humps'counsel then contacted
 this Court, seeking an extension until December 7, 2020 to file their memorandum. This Court
 approved the extension, and the Humps filed their memorandum. Doc. 19, by December 7.
 Therefore, this Court will not disregard the memorandum as untimely.
                                                 1
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 2 of 16 PageID #: 425




        In 1974, Congress authorized the creation of the Indian Loan Guarantee and Insurance

Program (ILGP). 25 U.S.C. § 1481. Under the ILGP, the Secretary of Interior may guarantee up

to 90 percent ofthe unpaid principal and interest due on loans made by lenders to qualified Indian^
 borrowers. 25 U.S.C. § 1481. By reducing the risks normally associated with lending in Indian

 country^, the program is meant to encourage lenders to offer conventional financing to Indian

tribes and individuals. 25 C.F.R. § 103.2. The effect is that qualified Native borrowers obtain

reasonable interest rates that would otherwise be unavailable to them. Id.

        When an Indian borrower defaults on a loan guaranteed under the ILGP, the lender can

 submit a claim for loss to the Department of Interior (DOI). 25 C.F.R. §§ 103.36(d)(1), 103.37(a).

 Assuming the DOI accepts the lender's claim for the loss, the DOI will pay the lender the

 guaranteed portion ofthe loan. 25 C.F.R. § 103.37(e). The lender then must assign to the DOI its

 rights under the loan agreement, and the DOI is immediately subrogated to all rights ofthe lender

 under the loan agreement and can pursue collection efforts against the borrower. 25 U.S.C. § 1492;

25 C.F.R. § 103.38.

        B. Undisputed Facts'*



^ The statute uses the word ''Indian." The word "Indian" stems from the mistaken belief of early
 Europeans that they had encountered people of the East Indies when landing ships on islands off
 the coasts ofNorth and South America,two continents that had a population the rough equivalent
 ofEurope at the time and many different groups ofpeople more properly called Native Americans.
 This Opinion and Order uses the word "Indian" nevertheless as that word is used in the statute.
 ^ Much ofIndian country is held in trust by the federal government for the benefit ofIndian tribes
 or individuals. Because of this unique trust relationship, such land cannot be alienated or
 encumbered in any way without the federal government's approval. Thus, many lenders are
 reluctant to make loans to those who live on reservations in part because such borrowers often lack
 a source of collateral. See generallv Cmty. Dev. Fin. Inst. Fund, U.S. Dep't of Treasury, The
 Report ofthe Native American Lending Study (2001), https://perma.cc/HXJ4-4FB5.
   This Court takes the facts primarily from those portions of the United States' Statement of
 Undisputed Material Facts not being disputed by the Humps,with one caveat. This Court considers
 a fact undisputed where the Humps did not cite to the record to support their objection to the fact
 and the fact is otherwise established in the record. Local Rule 56.1(B) requires a party opposing
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 3 of 16 PageID #: 426




         Since 1994,the Humps have been loan customers ofthe Farmers State Bank ofFaith, South

 Dakota(the Bank).Doc.7 at^ 1; Doc. 15 at^ 1. By January 2004,the Humps applied for additional

 loan funds from the Bank so that they could acquire interests in Indian trust land. Doc. 7 at    2;

 Doc. 15 at ^ 2. The Bank sought loan guarantees from the DOI under the ILGP,and the DOI issued

 loan guarantees on February 4, 2004. Doc. 7 at ][ 4; Doc. 15 at 4. Shortly thereafter, the Bank

 consolidated the Humps' earlier notes and closed on three loans with the Humps. Doc. 7 at ^ 5;

 Doc. 15 at ^ 5. The Humps signed promissory notes and security agreements covering their

 livestock, machinery, and equipment, and the notes were cross-collateralized. Doc. 7 at T[ 5; Doc.

 15 at t 5. ■

         In October 2005,the Humps filed a Chapter 12 bankruptcy petition. Doc.7 at T| 7; Doc. 8

 at ^ 5; Doc. 15 at Tf 7. As required by regulation, the Bank submitted a claim of loss for

 $1,411,362.25 to the DOI.^ Doc.7 at 8. In January 2007,the DOI paid the Bank's claim, and the

 Bank assigned their three loans to the United States. Doc.7 at Tf 9; Doc. 15 at 9. As of September




 a motion for summary judgment to "respond to each numbered paragraph in the moving party's
 statement of material facts with a separately numbered response and appropriate citations to the
 record." D.S.D. Civ. LR 56.1(B); see also Fed. R. Civ. P. 56(e)(2)(allowing the court to consider
 a fact undisputed when a party "fails to properly address another party's assertion of fact as
 required by Rule 56(c)"). "A failure to cite to the record when disputing a fact may result in the
 fact being deemed admitted." Danielson v. Huether. 4:18-CV-04039-RAL, 2021 WL 217706, at
 *7(D.S.D. Jan. 21, 2021)(citation omitted).
^ The Humps object that the claimed amount of $1,411,362.45 is inadmissible hearsay. Doc. 15 at
$ 8. However,the Humps have admitted that this figure is correct in their answer. Doc. 3 at Tf 11,
 and indeed the United States cites to the Humps' answer in support ofthis factual contention. Doc.
 7 at ^ 8. S^ Knudsen v. United States. 254 F.3d 747, 752(8th Cir. 2001)("A party is bound by
 what it states in its pleading   Although the rule smacks oflegalism,judicial efficiency demands
 that a party not be allowed to controvert what it has already unequivocally told a court by the most
 formal and considered means possible.")(cleaned up and citation omitted)). Missouri Hons. Dev.
 Comm'n v. Brice, 919 F.2d 1306, 1314 (8th Cir. 1990)(holding that the defendant's admissions
 in his answer were binding despite evidence to the contrary ofthose admissions).
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 4 of 16 PageID #: 427




 4,2007,the total due to the DOI from the Humps on all three loans combined was $1,513,324.45.

 Doc. 8-1 at 5.


        The Humps' Chapter 12 Plan of Reorganization was confirmed on September 25, 2007.

 Doc. 7 at T| 10; Doc. 15 at Tf 10. Under the plan, the Humps agreed to pay the United States $1

 million. Doc. 7 at ^ 11; Doc. 8 at 7; Doc. 15atTfll.To memorialize the terms of the plan, the

 DOI refinanced $1 million of the Humps' unpaid debt with a new loan. Doc. 8 at Tf 8. The Humps

 executed and delivered a promissory note in favor of the United States. Doc. 7 at T| 11; Doc. 8 at Tf

 9; Doc. 15 at ^ 11. Under the 2008 promissory note, the Humps were to pay the Bureau ofIndian

 Affairs (BIA) of the DOI the principal amount of $1 million plus interest. Doc. 1-1; Doc. 7 at ^

 11; Doc. 15 at 111. Specifically,the Humps were to repay the loan over 27 years, with six percent

 interest per annum on $874,250, plus an additional balloon payment of$125,750(without interest

 accrual)to be paid on September 1,2034. Doc. 1-1; Doc.7 atT| 11; Doc. 15 at^ 11. The promissory

 note allowed for acceleration of the entire debt in the event of default. Doc. 1-1 at 1; Doc. 7 at ^

 19; Doc. 15 at If 19. The Humps also executed and delivered a real estate mortgage to 1,740.67

 acres ofIndian trust land in Ziebach County to the United States as security for the new loan. Doc.

 1-4; Doc. 7 at    12-13; Doc. 15 at     12-13.

        The remaining debt, $450,642.69, was unsecured. Doc. 8-1; Doc. 8-2; Doc. 8 at             13.

 Because the Humps'2008 promissory note and mortgage replaced the original three loans assigned

 by the Bank,the Secretary ofthe Interior decided to cancel the unsecured portion ofthe three loans

 assigned by the Bank pursuant to his authority under the Indian Financing Act. Doc. 8-1; Doc. 8

 at Tf 13. As required by Internal Revenue Service(IRS)regulation, the Humps received IRS Form

 1099-Cs totaling $450,642.69 in 2018. Doc. 8-2; Doc. 8 at ^ 13; Doc. 16-1 at 3—5.
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 5 of 16 PageID #: 428




        The Humps defaulted on the 2008 promissory note; their last partial payment on the debt

 was made on December 30, 2014. Doc. 7 at          17-18. In 2018, the DOI accelerated the Humps'

 loan and declared the remaining debt immediately due and payable. Doc. 1-2; Doc.7 at Tf 19; Doc.

 15 at ^ 19. The amount that the Humps currently owe to the United States is $1,211,782.16.® Doc.

 1-3; Doc. 7 at Tf 20. After all other efforts at collection failed. Doc. 7 at T[ 22, the United States

 brought this action to foreclose the mortgage, sell the property, and collect any remaining

 deficiency.

II.     Standard of Review


        Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

 granted "if the pleadings, the discovery and disclosure materials on file, and any affidavits show

 that there is no genuine issue as to any material fact and that the movant is entitled to judgment as

 a matter of law." A party opposing a properly made and supported motion for summaryjudgment

"may not rely merely on allegations or denials in its own pleading; rather, its response must—by

 affidavits or as otherwise provided in this rule—set out specific facts showing a genuine issue for




 ® The Humps object that the interest calculation used to arrive at this amount is inaccurate and
 inadmissible hearsay. Doc. 15 at f 20. The United States attached to its complaint a Certificate of
 Indebtedness. Doc. 1-3. The Certificate ofIndebtedness shows that the Humps currently owe the
 United States $874,250.00 in principal and $337,532.16 in accrued interest, totaling
 $1,211,782.16. Doc. 1-3. The Humps do not explain why this interest calculation is inaccurate or
 provide any evidence of some alternative calculation. Further, the Certificate of Indebtedness is
 admissible as an exception to the hearsay rule under Federal Rule of Evidence 803(8). United
 States V. Romero. No. 15 C 5607, 2017 WL 61025, at * 6 (N.D. 111. Jan. 5, 2017)(holding that
 certificates of indebtedness fall under the public records exception to the hearsay rule); United
 States V. Hennigan. No. 6;13-cv-1609-Orl-31DAB, 2015 WL 2084729, at *8(M.D. Fla. Apr. 30,
 2015)(holding that loan analyst's certificate of indebtedness was admissible under the business
 record exception if properly authenticated at trial, or alternatively, under the public records
 exception); United States v. Ragan. No. CV 10-7654 (MANx), 2011 WL 5075544, at *2 (C.D.
 Cal. Oct. 25,2011)(holding that the certificate ofindebtedness was admissible as a public record),
 rev'd on other grounds. 546 Fed. Appx.657(9th Cir. 2013); United States v. Wright,850 F. Supp.
 965, 967(D. Utah 1993)(same).
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 6 of 16 PageID #: 429




 trial." Fed. R. Civ. P. 56(e). "To survive summary judgment, a plaintiff must substantiate his

 allegations with enough probative evidence to support a finding in his favor." Adam v. Stonebridge

 Life Ins. Co.. 612 F.3d 967,971 (8th Cir. 2010)(quoting Roeben v. BG Excelsior Ltd. P'ship. 545

 F.3d 639,642(8th Cir. 2008)). In a determination of whether summaryjudgment is warranted,the

 evidence is "viewed in the light most favorable to the nonmoving party." True v. Nebraska. 612

 F.3d 676, 679 (8th Cir. 2010)(quoting Cordrv v. Vanderbilt Mortg. & Fin.. Inc.. 445 F.3d 1106,

 1109 (8th Cir. 2006)). "If opposing parties tell two different stories, the court must review the

record, determine which facts are material and genuinely disputed, and then view those facts in a

 light most favorable to the non-moving party, as long as those facts are not so blatantly
                                                        \



 contradicted by the record that no reasonable jury could believe them."Id.(cleaned up and citation

 omitted).

 III.   Discussion


        A. Jurisdiction/Tribal Exhaustion Doctrine


        At the outset, the Humps challenge whether this Court has jurisdiction over this case and

 argue that the United States is required to exhaust its remedies in tribal court. Doc. 19 at 1-7. Of

 significance here is 28 U.S.C. § 1345, which states, "Except as otherwise provided by Act of

 Congress,the district courts shall have originaljurisdiction ofall civil actions, suits or proceedings

 commenced by the United States, or by any agency or officer thereof expressly authorized to sue

 by Act of Congress." From this statute, it follows that "district courts have original jurisdiction

 over suits brought by the United States to foreclose mortgages on realty situated within the

 district." United States v. American Horse. 352 F. Supp. 2d 984, 987 (D.N.D. 2005)(citation

 omitted). Included within this category of mortgages are mortgages executed on Indian trust land,

 where the loan itself is a product of a federal lending program. Id at 986-990; see also United
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 7 of 16 PageID #: 430




 States V. Big Crow. CIV 15-5008, 2016 WL 884901, at *2 (D.S.D. Mar. 2, 2016) (finding

jurisdiction over foreclosure action commenced by United States against tribal member because

 "[f]ederal law governs questions involving the rights ofthe United States arising under nationwide

 federal programs"); United States v. Crow Eagle. No. CIV 10-3004-RAL, 2010 WL 3942849, at

 *2(D.S.D. Oct. 5, 2010)(finding jurisdiction under 28 U.S.C. § 1345 to hear a foreclosure action

 commenced by United States against a tribal member and the tribe involving a leasehold

 mortgage).

        Further, "The tribal exhaustion doctrine is based on a 'policy of supporting tribal self-

 government and self-determination . . . and it is prudential, rather than jurisdictional." Gaming

 World Inf1 Ltd. v. White Earth Band of Chippewa Indians. 317 F.3d 840, 849 (8th Cir. 2003)

(citations omitted). "Exhaustion is mandatory, however, when a case fits within the policy" of

 supporting tribal self-government and self-determination. Id (citation omitted); Burlington N.

 R.R. Co. V. Crow Creek Tribal Council, 940 F.2d 1239, 1245 (9th Cir. 1991)). Tribal self-

 government or self-determination is not implicated merely because the United States seeks to

 foreclose on Indian trust land. United States v. Vanderwalker. No. CIV 10-3008-RAL, 2010 WL

 5140476, at *3(D.S.D. Dec. 10,2010). This is especially true when the tribe is not involved in the

 action, id, and "the loan itself was authorized in accordance with a federal lending program,"

 American Horse. 352 F. Supp. 2d at 990 (finding no existing precedent requiring exhaustion in a

 foreclosure action brought by the federal government against a tribal member).

        Here, the United States is commencing a foreclosure action on tribal trust land situated in

 the District of South Dakota. As such, this Court has jurisdiction to hear the case under 28 U.S.C,

 § 1345. Moreover,the United States was not required to exhaust its remedies in tribal court because
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 8 of 16 PageID #: 431




tribal self-government and self-determination are not implicated in this matter.'^ Rather, this is a

dispute between the United States and individuals who have defaulted on a loan guaranteed by the

federal government under a federal program. The Cheyerme River Sioux Tribe is not involved in

this action in any capacity. In sum,this Court has jurisdiction over this case.

        B. The Debt


        This Court now turns to the merits—^whether the United States is entitled to summary

judgment in this foreclosure action. To recover on a promissory note and foreclose on a mortgage,

the United States must establish a prima facie case showing that: (1) the defendant signed a

promissory note and executed a mortgage; (2) the government owns the promissory note and

mortgage signed by the defendant; and (3)the promissory note has not been repaid or discharged.

See United States v. Longo. 464 F.2d 913, 914-15 (8th Cir. 1972)(discussing the district court's

findings and holding that summary judgment of foreclosure was properly granted); United States

V. Petroff-Kline. 557 F.3d 285,290(6th Cir. 2009)(citations omitted); United States v. Lawrence,

276 F.3d 193, 197 (5th Cir. 2001)(citation omitted); United States v. Irbv. 517 F.2d 1042, 1043

(5th Cir. 1975)(per curiam). The United States has done so here.



^ The Humps seem to argue that tribal self-government is implicated, and therefore jurisdiction is
mandated, because of the purported relationship between 25 U.S.C. § 5135 and the Cheyerme
River Sioux Tribal Code of Creditors Rights and Responsibilities. Doc. 19 at 5. Section 5135 of
Chapter 25 authorizes the execution of mortgages on Indian trust land. To allow such land to be
used as collateral and subject to foreclosure, the statute provides that "[f]or the purpose of any
foreclosure or sale proceeding the Indian owners shall be regarded as vested with an unrestricted
fee simple title to the land." 25 U.S.C. § 5135(a). In turn. Section 10-2-1 of the Tribal Code
authorizes an "action in the Tribal Court to recover any debt and enforce or foreclose any right
secured by a mortgage or other security interest on non-trust real or non-trust personal property
situated or located on the Reservation." The Humps' contention is that because "Indian owners
shall be regarded as vested with an unrestricted fee simple title to the land" for the purpose of any
foreclosure and the Tribal Code authorizes foreclosure actions on non-trust land in tribal court,
that the action must be brought in tribal court. That is simply not the case. By regarding an Indian
owner "as vested with umestricted fee simple title," 25 U.S.C. § 5135(a) does not thereby delegate
jurisdiction to tribal courts.
                                                 8
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 9 of 16 PageID #: 432




        The United States has presented evidence that the Humps executed and delivered a $1

 million promissory note in favor of the United States. Doc. 1-1. The United States also has

 presented evidence that, as security for the note, the Humps executed and delivered a mortgage in

favor of the United States on 1,740.67 acres located in Ziebach County, South Dakota. Doc. 1-4.

 At the time, all ofthe land described in the mortgage was real estate held in trust for the benefit of

 David Hump.^ Doc.
                |  7 at 14. The mortgage was approved by the DDI and filed with the

 appropriate offices. Doc. 1-4; Doc. 7 at Tf 13; Doc. 15 at ^ 13. At all times, the United States has

 been the owner and holder ofthe promissory note and mortgage. Doc.8 at If 12. Further,the United

 States has presented evidence that the Humps defaulted on the loan, their last partial payment on

the debt having been December 30,2014. Doc. 1-2; Doc. 1-3; Doc. 8 at If 14. The promissory note

 provided for acceleration ofthe entire indebtedness in the event of default. Doc. 1-1 at 1. In 2018,

 the DOT sent a letter to the Humps dated October 30, 2018, demanding they pay the full balance

 ofthe debt, which was $1,211,782.16($874,250 in principal and $337,532.16 in interest). Doc. 1-

 2. When all other efforts at collection failed. Doc. 7 at ^ 22; Doc. 8 at Tf 16, the United States

 brought this action as required by federal statute and regulation,         25 U.S.C. § 1492 ("The

 Secretary shall then take such further collection action as may be warranted .. ."); 25 C.F.R. §

 103.38 ("BIA...must pursue collection efforts against the borrower and any co-maker and

 guarantor, as required by law"). The undisputed material factsjustify a grant ofsummaryjudgment

 to the United States.




 ^ The Humps have since transferred 320 acres ofthis land to other parties, including the Cheyenne
 River Sioux Tribe. Doc. 15 at 14, 15; Doc. 18 at 6. As such, the United States does not seek to
 foreclose on all 1,740.67 acres listed in the mortgage. Doc. 1 at Tf 2. In its reply brief, the United
 States clarifies that it does not seek to foreclose on Tract 1882A as it has already been transferred
 to the Cheyenne River Sioux Tribe. Doc. 18 at 6. As for Tract 5072, the United States seeks to
 foreclose only on the 80 acres still held in trust for David Hump.Doc. 18 at 6-7.
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 10 of 16 PageID #: 433




        The Humps have failed to establish a genuine dispute of material fact. The Humps oppose

 summary judgment, and their primary contention is that their debt on the promissory note was

 cancelled by the United States. Doc. 19 at 7, 12-17, 20-21. In 2018, the Humps were issued IRS

 Form 1099-Cs. See Doc. 8-2; Doc. 16-1 at 3-5. IRS Form 1099-Cs are issued when a creditor

 cancels a taxpayer's debt. Doc. 8-2. In this case, the 1099-Cs cancelled three loans for which the

 Humps were jointly and severally liable. Altogether, the total amount discharged was

 $450,642.69.^ See Doc. 8-2; Doc. 16-1 at 3-5.

        Based on these tax documents and a cancellation order issued by the BIA, the Humps

 mistakenly believed that $901,285.38^" in debt had been discharged by the BIA. Doc. 19 at 14.

 This misunderstanding coupled with another mistaken conclusion—^that the Humps only owed the

 DOI $874,250^'-—led the Humps to believe that they were free and clear of all debt owed to the

 United States. Unfortunately, this is incorrect.



 ^ The three loans were in the following amounts: (1) $20,784; (2) $141,516.51; and (3)
 $288,342.18.
   The Humps arrived at this figure by doubling the amount of the debt discharged. The Humps
 were jointly and severally liable on the loans that were issued to them by the Bank and later
 assigned to the DOI. The Humps were each issued IRS Form 1099-Cs in 2018, but the amount of
 debt discharged was not $901,285.38. Rather, the amount discharged as to them collectively was
 $450,642.69. This issuance of the Form 1099-Cs in 2018 of course would not explain why the
 Humps stopped making loan payments after December of 2014.
   The Humps also seem to misunderstand the amount of debt they owed to the DOT Based on an
 email sent by Herman Redhouse (Redhouse), Doc. 16-1 at 1, the Humps argue that the principal
 amount due on the note was only $874,250, Doc. 19 at 10. In the email, Redhouse references two
 principal amounts, $1 million and $874,250. Doc. 16-1 at 1. He then states, "1 used the $874,250
 ..." Doc. 16-1 at 1. The email itself is ambiguous as Redhouse does not articulate his purpose for
 using the lesser amount. The United States explains that Redhouse used $874,250 as the amount
 to calculate the Humps' interest payments, an accounting practice that would make sense given
 the terms of the promissory note. Doc. 18 at 3—^. But regardless of what Redhouse meant in his
 email, the promissory note is both clear and controlling. The promissory note provides that the
 principal amount of the debt is $1 million. Doc. 1-1. Further, six percent interest was to be paid
 per annum on a portion of the principal, that is $874,250. Doc. 1-1. The remaining amount of the
 principal was to be paid in the form of a balloon payment of $125,750 (without interest accrual)
 in 2034. Doc. 1-1. Even if this Court assumed that the Humps were correct in their assertion that
                                                    10
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 11 of 16 PageID #: 434




         Back in 2004,the Bank had issued the Humps three loans, all of which were guaranteed by

 the DOI. After the Humps filed for Chapter 12 bankruptcy, the Bank submitted a claim of loss to

 the DOI. The DOI paid the claim, and the Bank assigned all three loans to the DOT As of

 September 4, 2007, the total due to the DOI from the Humps on all three loans combined was

 $1,513,324.45. Doc. 8-1 at 3. However, by settlement and under the Humps' Chapter 12 plan of

 reorganization, the Humps agreed to pay $1 million, plus six percent interest on a portion of the

 debt. To carry out this agreement, the three loans were replaced by a new loan, and the Humps

 executed and delivered the promissory note and mortgage that are at issue in this case. This meant

 that a substantial part of the debt assigned by the Bank to the DOI was unsecured, and therefore,

 uncollectible. It is that amount that was discharged by the DOI and reflected in the Form 1099-Cs

 issued to the Humps in 2018.        Doc. 8 at ^ 13; Doc. 8-1; Doc. 8-2. The cancellation order, in

 particular, which the Humps rely on heavily, makes this clear. Doc. 8-1. In short, the evidence to

 which the Humps point does not show that the debt on the promissory note had been cancelled in

 full. The Humps have failed to demonstrate that there is a genuine dispute of material fact as to

 the existence of the debt.


        The Humps also oppose summaryjudgment based on their argument that the United States

 has "a serious conflict of interest." Doc. 19 at 17. The Humps contend that the United States

 cannot, on one hand, hold land in trust for individual Indians, and on the other, foreclose on that

 very same land and sell it to a potentially non-Indian buyer. The Humps,however,cite no authority

 to support this proposition, and federal statutes authorize the United States to foreclose upon Indian




 the principal amount was $874,250, the Humps have still failed to take into account the interest
 payments owed on the principal.
                                                  11
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 12 of 16 PageID #: 435




 land and sell it at a private or public sale. 25 U.S.C. §§ 1492, 1496(e), 5135(a). Therefore, the

 United States is entitled to collect the debt of $1,211,782.16 through this foreclosure action.

        C. Terms of Foreclosure


        Having determined that the United States is entitled to foreclosure, this Court must address

 the terms of foreclosure. First, the Humps contend that they are entitled to statutory redemption.

 Doc. 16 at Tf 16. Although statutory redemption varies by state, the general idea is that the borrower

 is able to regain the property after foreclosure hy paying a certain amount, usually the amount bid

 on the property at the foreclosure sale. 59A C.J.S. Mortgages § 1371 (2020).

        "[F]ederal law ... governs the rights and liabilities ofthe parties in cases dealing with the

 remedies available upon default of a federally held or insured loan." United States v. Victorv

 Highwav Vill.. Inc., 662 F.2d 488,497(8th Cir. 1981)(citations omitted)."Under federal law, no

 statutory right ofredemption after foreclosure exists." Id. at 498(citation omitted); see also United

 States V. Vilhauer. 57 Fed. App'x 711, 713 (8th Cir. 2003). The Eighth Circuit has reasoned that

 the law governing post-foreclosure redemption varies on a state-by-state basis and that federal

 agencies should not he subject to inconsistent state laws. Victorv Highwav Vill.. Inc.. 662 F.2d at

 498. Thus, a borrower's only protection in a federal foreclosure action is the common law doctrine

 of the equitable right ofredemption, which applies in every jurisdiction and allows the borrower,

 after default butprior toforeclosure, to perform his entire obligation under the mortgage and have

 title to his property restored free and clear of the mortgage. Id. Because the loan at issue is a

 federally guaranteed loan, this Court concludes that the Humps are not entitled to redeem after

 foreclosure.


        The Humps also argue that they are entitled to a homestead exemption. Doc. 16 at Tf 16.

 However, the mortgage agreement states, "Said Mortgagors hereby relinquish their rights of



                                                  12
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 13 of 16 PageID #: 436




 homestead in said premises." Doc. 1-4 at 3. The foreclosure is governed by the terms of the

 mortgage, and the terms of the mortgage are clear that the Humps are not entitled to a homestead

 exemption.

        Additionally,the Humps dispute the appraised value ofthe real estate. Doc. 19 at 11.In his

 affidavit, Mr.Hump states,"[Mr. Martin] states the value of our property is $1,281,000.1 disagree

 with Mr. Martin's valuation ofthe property." Doc. 16 at Tf 11. Other than Mr.Hump's opinion,the

 Humps have not offered any evidence that seriously challenges the valuation ofthe property. See

 Rickard v. Swedish Match North America. Inc.. 773 F.3d 181, 184 (8th Cir. 2014)(To survive a

 motion for summary judgment, the nonmoving party "must substantiate his allegations with

 sufficient probative evidence that would permit a finding in his favor on more than mere

 speculation, conjecture, or fantasy."(citation omitted)); Harper v. Wallingford. 877 F.2d 728,731

 (9th Cir. 1989)("[Mjere disagreement or the bald assertion that a genuine issue of material fact

 exists no longer precludes the use of summary judgment." (citation omitted)). Thus, there is no

 genuine dispute of material fact as it relates to the value ofthe property. In sum,the United States

 is entitled to summary judgment on the entirety of its claim.
                                                                   /



 IV.    Conclusion


        For the reasons contained herein and based on Rule 56 ofthe Federal Rules of Civil

 Procedure, it is hereby

     ORDERED as follows:


         1.    Plaintiffs Motion for Summary Judgment, Doc. 6, is granted.



    Even if the Humps had not explicitly waived their homestead rights, they would have
 nonetheless impliedly waived their homestead rights because they voluntarily encumbered their
 homestead property with a secured mortgage. In re Kellev.7 B.R. 384,388(D.S.D. 1980)(holding
 that debtor waives his right to a claim a homestead exemption superior to that of a secured
 mortgage when the debtor voluntarily creates an encumbrance on homestead property).
                                                 13
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 14 of 16 PageID #: 437




         2.     Under the terms of the mortgage,judgment hereby enters against the Defendants

 jointly and severally in the amount of$1,211,782.16,plus interest through the date ofthisjudgment

 and post-judgment interest thereafter under 28 U.S.C. § 1961(a).

         3.     Plaintiff shall have and recover judgment of foreclosure upon the mortgaged

 premises set forth in the foreclosure complaint and legally described as:


  TRACT ID         LEGAL DESCRIPTION                                                  ACRES
  X596A            SW 14, Sec 4, T9N,R18E                                             160
  X297-A           SB 14, Sec 5, T9N,R18E                                             160
  X1727A           S 14 NE 14, Lot 1, Lot 2, Sec 5, T9N,R18E                          160.22
  1292             SE 14, Sec 6, T9N,R18E                                             160.0
  X1881            SW 14 NE 14, Lot 2, Sec 6, T9N,R18E                                80.12
  X1881-A          SE 14 NE 14, Lot 1, Sec 6, T9N,R18E                                80.18
  X774C            E 14 E 14 SW 14 NE 14(10 acres);                                   52.5
                   E 14 E 14 W 14 E 14 SW 14 NE 14(2.5 acres); and
                   SE '74 NE 14(40 acres); all in Sec 7, T9N,R18E
  X1367A           E 14 SE 14, Sec 7, T9N,R18E                                        80.0
  5072             W 14 SE 14, Sec 7, T9N,R18E                                        80.0
  1220             SW 14, Sec 8, T9N,R18E                                             160.0
  X1290-A          NE 14, Sec 8, T9N,R18E                                             160.0
  3697A            SE 14, Sec 8, T9N,R18E                                             160.0



         4.     Judgment against the foregoing interest in real property shall be in the amount of

 $1,211,782.16, plus interest through the date ofthisjudgrhent and post-judgment interest thereafter

 under 28 U.S.C. § 1961(a).

         5.     A Decree of Foreclosure and Sale shall enter directing the United States Marshal

 or his deputy to sell the described real estate in any commercially reasonable manner, or at its

 discretion, to contract with a real estate or brokerage firm or auetioneer in order to maximize the

 sale ofthe property, or in any other manner provided by law, and to apply the proceeds as follows:

 (a) to the costs and expenses of sale;(b) to the payment of the costs and disbursements taxed in

 the action in which the sale is made;(c) to payment on the debt adjudged by the Court to be due;


                                                 14
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 15 of 16 PageID #: 438




 (d) to pay the surplus, if any, into court for the use of the person entitled thereto, subject to the

 order ofthe Court.


         6.      The interest ofthe Defendants in the above-described property shall be foreclosed.

 Excluding any senior lienholders,the following persons and entities shall be barred and foreclosed

 of, and from, all rights, title and interest in said property:(a) all Defendants, together with each

 and every person or entity claiming under them;(b) all persons claiming any lien or encumbrance

 of any kind or character upon, or against, the real estate, that is subsequent in time or priority, or

 both, to the lien created by Plaintiffs real estate mortgages; and (c) any and all persons claiming

 to have acquired any right, title, or interest in, and to the real property.

         7.      Immediately after this Court issues an Order Confirming Sale, the United States

 Marshal shall forthwith execute and deliver a Marshal's Deed to the purchaser(s), which shall not

 be subject to any right of redemption.

         8.      At the foreclosure sale. Plaintiff is allowed to bid the amount ofthe judgment debt,

 but is not required to bid any sum in excess ofthe judgment debt.

         9.      To the extent the net proceeds from the sale ofthe collateral are less than the amount

 of the debt owed to the United States, Plaintiff is entitled to a deficiency judgment against the

 Defendants and their business. Bear Coat Bison, jointly and severally, for any sums due which

 remain unsatisfied after the sale ofthe mortgaged property.

         10.     Defendants must cooperate peacefully with the United States Marshal and any

 persons acting in concert with the Marshal during the sale process and shall peacefully deliver

 possession of the premises sold.

         11.     If any party seeks any different or other relief, they should present their request for

 further relief by motion, with a supporting brief.



                                                    15
Case 3:19-cv-03020-RAL Document 21 Filed 01/27/21 Page 16 of 16 PageID #: 439




       12.   Plaintiff shall be entitled to costs as taxed by the Clerk of Court.



       DATED this       **'day of January, 2021.
                                            BY THE COURT:



                                            ROBERTO A. LANGE
                                            CHIEF JUDGE




                                               16
